Citation Nr: 1524749	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-33 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left leg disorder.

2.  Entitlement to service connection for a left thigh disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of entitlement to service connection for a left leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


FINDINGS OF FACT

1.  In an unappealed Board decision dated in February 2000, service connection for a left leg disorder was denied on the basis that the preexisting condition had not been shown to be aggravated during active service.  

2.  Evidence received since the February 2000 Board decision includes a competent medical statement that seeks to link the Veteran's current left leg disability to service by way of aggravation; this relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2000 Board decision that denied service connection for a left leg disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.1104(a), 20.302(a), 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim for service connection for a left leg disorder.  38 U.S.C.A. § 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed Board decision dated in February 2000, service connection for a left leg disorder was denied on the basis that the preexisting condition had not been shown to be aggravated during active service.  Evidence received since the February 2000 Board decision includes a competent medical statement that seeks to link the Veteran's current left leg disability to service by way of aggravation; this relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, although the Board decision of February 2000 is final, the Board finds that new and material evidence has been received to reopen the claim for service connection for a left leg disorder, and the claim is reopened.  38 U.S.C.A. § 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014). 


ORDER

The application to reopen a claim for service connection for a left leg disorder is granted.


REMAND

Having now reopened the claim, the Board preliminarily notes that the evidence reflects that a left thigh condition existed prior to service.  Specifically, it is noted that the Veteran sustained a gunshot wound (GSW) to the right buttock which exited in the left groin area when he was sixteen years of age.  Pre-service records show that he underwent repair of an artery and vein in 1981.  The service treatment records (STRs) that this condition was noted upon service entrance.  They also reflect that he was seen for left leg complaints.  Treatment included a left tibia stress fracture with periostitis and cellulitis in 1986.  A bone scan showed increased activity in the proximal two thirds of the tibia with possible diffuse periostitis or extensive stress fracture.  The Veteran complained of swelling, tenderness, and decreased sensation to the lower tibia.  X-ray showed some corital thickness of the left tibia.  (It is noted that service connection was separately denied for a left tibia stress fracture with periostitis by the RO in September 1999.)  

Post service records show that the Veteran developed varicosities in the left leg in the mid-1990s requiring stripping secondary to multiple bleeding veins.  Deep vein thrombosis of the left leg has been diagnosed.  

Added to the record in 2013 was a statement made by a VA physician in support of the Veteran's claim.  The physician summarized the Veteran's medical history and opined that it was likely that his activity in the military aggravated his problems with the left leg, but did not comment on whether it was worsened beyond its natural progression.  

In an additional statement from April 2013 by a VA nurse, the Veteran's medical history was again noted.  She said at the time of the GSW injury, it was estimated that he lost 204 units of blood and suffered from hypovolemic shock, and left leg and foot cyanosis with no distal pulses.  He underwent surgery and later participated in sports.  He had no further complication until after he enlisted and entered boot camp.  

The Veteran provided testimony in May 2014 that he has suffered from left leg residuals ever since his discharge from service.  He stated that his preexisting left thigh disorder was aggravated by his military service, and that his current symptoms included numbness, swelling, and circulatory problems.  

The question for resolution turns on whether the preexisting left thigh disorder was worsened beyond its normal course by service.  This medical question has not adequately been addressed VA personnel.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's claims folder.  

2.  Thereafter, afford the Veteran the appropriate VA examination in order to more clearly identify the nature and etiology of current left thigh disorder(s), to include deep vein thrombosis.  The claims folder should be made available to the examiner in conjunction with the examination.  The examination should entail a complete medical history, clinical examination, and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should be fully set forth.  

The VA examiner should then offer an opinion addressing the following question, providing a complete rationale for his/her response:

Is it at least as likely as not (50 percent or greater probability) that the preexisting left thigh disorder, increased in severity during service, and if there was an increase, whether the increase was due to natural progress?  

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, nexus, or aggravation as to find against such matters. More likely and as likely support the claim; less likely weighs against the claim.  

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  Finally, readjudicate the issue on appeal and if any benefit sought is not granted to the Veteran's satisfaction, then provide him with a SSOC which encompasses a review of all the evidence of record, to include specifically all evidence received by VA since entry of the statement of the case, and afford him a reasonable period of time for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


